PER CURIAM:
Claimant brought this action to recover damages to his 1993 Toyota pick-up truck which occurred on January 2, 1994, when claimant was driving across the Chelyan Bridge in Kanawha County. The pick-up truck sustained damage to its right rear tire. The cost to replace the tire was $106.20.
The evidence adduced at the hearing of this claim on May 12,1994, established that at approximately 6:30 to 7:00 p.m., claimant was operating his pick-up truck, traveiing“10 to 15 miles per hour while proceeding across the Chelyan Bridge from U.S. Route 60 to State Route 61. There was a steel plate covering a hole on the bridge, and, apparently, the right rear tire of claimant’s pick-up truck dropper into the hole as the steel plate had moved and no longer completely covered the hole. Claimant travels across the bridge occasionally, and he was aware that at various times steel plates were used to cover holes.
James Dingess, a supervisor for the respondent, testified that the Chelyan Bridge is a very old bridge and holes frequently occur in the flooring. Respondent covers the holes with steel plates which are four feet by eight feet and one-half inch thick. Mr. Dingess stated that there were many complaints about the condition of the bridge; that the bridge department had been requested to make permanent repairs to the holes; and that the respondent had trouble keeping the steel plates over the holes.
The Court, having reviewed the evidence in this claim, has determined that claimant may recover for the damages to his pick-up truck. Respondent was aware of the deteriorated condition of the bridge and failed to protect the traveling public from the defects. The steel plates used to cover the holes in the pavement of the bridge do not remain in place and the holes then become a hazard to the traveling public.
Accordingly, the Court is of the opinion to and does grant an award to the claimant in the amount of $106.20.
*111Award of $106.20.